DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 10 June 2021. Claims 1-9, 11-18, 32-34 and 36-39 are pending in the application. Claims 1, 6, 9, 11, 16-18, 33 and 37are amended; claims 10, 19-31 and 35 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-18, 32-34 and 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 33 recite, in part, “determining a time period to switch from the first control monitoring pattern to the second control monitoring pattern, wherein the time period corresponds to a number of the first plurality of transmission time intervals that is associated with the first control monitoring pattern; and monitoring, after performing the switch from the first control monitoring pattern to the second control monitoring pattern during the time period based at least in part on the signaling...”
Examiner has thoroughly reviewed applicant’s disclosure and applicant’s description is silent with respect to this feature. Applicant discloses performing the switch after the time period, or alternatively describes the time period as before performing the switch. (original disclosure at [0108] “Additionally, after communicating using mini-slots for a given time period, base station 105-a and UE 115-a may switch to slot-based communications.” [0110] “a total amount of mini-slot transmissions 215 to be used for communications after an LBT pass and before switching to slot transmissions…” Claims 2-9 and 32 depend from claim 1 and claims 34 and 36 depend upon claim 32; therefore, claims 1-9, 32-34 and 36 are rejected under 35 U.S.C. § 112 (a) for lack of a written description.
Independent claims 11 and 37 recite, in part, “determining a time period to switch from the first control monitoring pattern to the second control monitoring pattern, wherein the time period corresponds to a number of the first plurality of transmission time intervals that is associated with the first control monitoring pattern...” As indicated above, applicant’s original disclosure describes switching after the time period claimed, not during the time period. As such, for the reasons given above, there is lack of a written description for the features of independent claims 11 and 37. Claims 12-18 depend from claim 11 and claims 38 and 39 depend form claim 37. Accordingly, claims 11-18 and 37-39 are rejected for lack of a written description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 32-34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nory et al. (US 2016/0301556 A1).

Regarding claim 1, Nory discloses a method for wireless communications at a user equipment (UE), comprising: 
monitoring, in accordance with a first control monitoring pattern, for a downlink control channel from a base station in each transmission time interval of a first plurality of transmission time intervals, each transmission time interval of the first plurality of transmission time intervals having a first duration, wherein the first control monitoring pattern is associated with a first number of blind decodes for the UE (Fig. 1, user equipment 110, base station 120, [0017] user equipment communicates with the base station on Pcell 130 and SCell 140 wherein the SCell wherein SCell 140 utilizes the unlicensed spectrum; [0024]-[0026] disclosing truncated subframes for SCells on unlicensed spectrum which the UE must take into consideration in order to receive physical layer signals and channels; See Fig. 2 USCELL 220, [0027] when configured with a USCELL the truncated transmission begins with a preamble “the preamble transmission can be within an OFDM symbol with some RE's of the OFDM symbol mapped for and/or used/configured for PDCCH and some other RE's of the OFDM symbol mapped for and/or used/configured for reference signals such as CRS”; [0035] disclosing while attempting to detect/decode the preamble, the UE can assume the preamble occurs within a subset of subframes, for example, “According to a third example, the UE can assume possible preamble start positions are OFDM symbols 6, 13 in each subframe, such as the last symbol in each slot.” Further, the preamble cold occur in any of the symbols 0-13 of the subframe…For the second, third, fourth, and fifth examples above (i.e., P2, P3, P4, P5), since the UE may have to perform [Blind Decodes] BD's in the preamble OFDM symbol to decode the DCI that can contain preamble information, in order to keep the UE BD complexity low, the UE can perform a smaller number of BD's to decode control channels, such as PDCCH or EPDCCH, for DCI containing resource assignments for PDSCH transmission. For example, the UE can use maximum of 13 BD's per DCI format, such as [5,5,2,1] BD candidates for L=1, 2, 4, 8.”); 
receiving, from the base station, signaling indicating a switch from the first control monitoring pattern to a second control monitoring pattern that is different from the first control monitoring pattern and is associated with a second number of blind decodes for the UE that is different from the first number of blind decodes ([0030] disclosing “For the second, third, fourth, and fifth examples, the preamble can carry Downlink Control Information (DCI) that can provide information, such as preamble information, about the subframe containing the preamble and a set of subsequent subframes immediately following the preamble, sometimes also referred as the portion of transmission burst following the preamble. Preamble information can indicate the number of subsequent subframes that the eNB will be transmitting continuously immediately following the preamble.”; [0036] disclosing “ In subsequent subframes immediately following the subframe in which the preamble is detected or decoded, the UE can attempt to decode control channels, such as PDCCH or EPDCCH, for DCI containing resource assignments for PDSCH transmission using the same OFDM symbol starting positions it would for a subframe without truncation. If N_TX_BURST is provided as part of the DCI containing preamble information as discussed earlier, the UE can do this for N_TX_BURST-1 subframes…To monitor PDCCH, the UE can assume PDCCH starts with the first OFDM symbol, such as symbol 0. The UE can a use maximum of 16 BD's per DCI format, such as [6,6,2,2] BD candidates for L=1, 2, 4, 8.” ); 
determining a time period to switch from the first control monitoring pattern to the second control monitoring pattern, wherein the time period corresponds to a number of the first plurality of transmission time intervals that is associated with the first control monitoring pattern ([0036] “In subsequent subframes immediately following the subframe in which the preamble is detected or decoded”; (Fig. 6, [0075]-[0077])); and 
monitoring, after performing the switch from the first control monitoring pattern to the second control monitoring pattern during the time period based at least in part on the signaling, for the downlink control channel from the base station in each transmission time interval of a second plurality of transmission time intervals in accordance with the second control monitoring pattern, each transmission time interval of the second plurality of transmission time intervals having a second duration that is different from the first duration ([0020]-[0022] disclosing conventional control channel monitoring in subframe durations [0036] disclosing “ In subsequent subframes immediately following the subframe in which the preamble is detected or decoded, the UE can attempt to decode control channels, such as PDCCH or EPDCCH, for DCI containing resource assignments for PDSCH transmission using the same OFDM symbol starting positions it would for a subframe without truncation. In this case the UE changes during the period between the end of the preamble and prior to the start of the subframe based control channel monitoring).

Regarding claim 2, Nory discloses the method of claim 1, wherein receiving the signaling comprises: receiving a reference signal that indicates a beginning of communications according to the second control monitoring pattern  ([0027] disclosing “the preamble transmission can be a reference signal transmission, such as a CRS/PSS/SSS/discovery signal, occupying one or more OFDM symbols.”).  

Regarding claim 3, Nory discloses the method of claim 2, wherein the reference signal is received during a first portion of the first control monitoring pattern ([0035] “In the subframe n where the UE detects/decodes the preamble”; Fig. 2 OFDM symbol with preamble transmission), the method further comprising: 
monitoring for the downlink control channel from the base station during a remaining portion of the first control monitoring pattern based at least in part on receiving the reference signal during the first portion of the first control monitoring pattern ([0035] “the UE can attempt to decode control channels, such as PDCCH or EPDCCH, for DCI containing resource assignment(s) for PDSCH transmission starting with the first OFDM symbol immediately following the OFDM symbol where preamble is detected/decoded or a predetermined OFDM symbol following the OFDM symbol where preamble is detected/decoded.”).  

Regarding claim 4, Nory discloses the method of claim 2, wherein the second control monitoring pattern comprises the beginning of communications according to a second transmission mode ([0030] disclosing “the preamble can carry Downlink Control Information (DCI) that can provide information, such as preamble information, about the subframe containing the preamble and a set of subsequent subframes immediately following the preamble, sometimes also referred as the portion of transmission burst following the preamble. Preamble information can indicate the number of subsequent subframes that the eNB will be transmitting continuously immediately following the preamble.”;  [0036] disclosing “ In subsequent subframes immediately following the subframe in which the preamble is detected or decoded, the UE can attempt to decode control channels, such as PDCCH or EPDCCH, for DCI containing resource assignments for PDSCH transmission using the same OFDM symbol starting positions it would for a subframe without truncation.” (e.g. the next N_TX_BURST-1 subframes); [0040]  disclosing if the UE detects the PDCCH on a symbol other than symbol zero, the UE “monitor PDCCH by assuming PDCCH transmission starts only in OFDM symbol 0” for N_TX_BURSTs (subframes n+1 to n+N_TX_BURST -1)).  

Regarding claim 5, Nory discloses the method of claim 1, wherein receiving the signaling comprises: receiving a physical downlink control channel (PDCCH) from the base station, the PDCCH comprising a switching indicator that indicates one or more of a beginning of communications according to the second control monitoring pattern or a continuation of communications according to the first control monitoring pattern ([0030] disclosing “the preamble can carry Downlink Control Information (DCI) that can provide information, such as preamble information, about the subframe containing the preamble and a set of subsequent subframes immediately following the preamble, sometimes also referred as the portion of transmission burst following the preamble. Preamble information can indicate the number of subsequent subframes that the eNB will be transmitting continuously immediately following the preamble.”; [0036] subframes without truncation; see also [0027],[0029] and [0038]-[0042]).  

Regarding claim 6, Nory discloses the method of claim 1, wherein receiving the signaling comprises: receiving a radio resource control (RRC) message from the base station, the RRC message indicating a fixed number of transmission time intervals for communications according to the first control monitoring pattern before the switch from the first control monitoring pattern to the second control monitoring pattern ([0028] “The UE can determine a second OFDM symbol in the first subframe such that the second OFDM symbol immediately follows the first set of OFDM symbols. The UE can decode Downlink Control Information (DCI) containing Physical Downlink Shared Channel (PDSCH) resource assignments in a second set of OFDM symbols beginning with the second OFDM symbol, the second set of OFDM symbols having a second Cyclic Prefix (CP). The duration of the first CP can be larger than the duration of the second CP. ”[0029] “UE can assume a shorter CP for subsequent OFDM symbols in the subframe containing the preamble, such as subframe n” [0037] start symbol specified by RRC;[0038]-[0039] N_TX_BURST provided by RRC signaling indicating the next N_TX_BURST-1 subframes will not be truncated implicitly indicating the first subframe n is the only subframe (fixed number) of subframes to be monitored according to the first control monitoring pattern).  

Regarding claim 32, Nory further discloses the method of claim 1, wherein one or both of the first control monitoring pattern and the second control monitoring pattern indicates a periodicity for monitoring for the downlink control channel ([0035] third example, last symbol of each slot; [0036] symbol 0).   

Regarding claims 33-34 and 36, the claims are directed towards an apparatus for wireless communications at a user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method of claims 1, 5 and 32. Nory discloses such implementations (Fig. 6, [0075]-[0077]); therefore, claims 33-4 and 36 are rejected on the grounds presented above for claims 1, 5 and 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-18 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al. (US 2016/0301556 A1) in view of Ericsson, “On DL signals and channels for NR-U, 3GPP TSG RAN WG1 Meeting #94bis, Chengdu, China, October 8th-12th, 2018, R1-1911299, hereafter D1.


Regarding claim 11, Nory discloses a method for wireless communications at a base station, comprising: 
monitoring a channel during a listen before talk procedure, the channel associated with communications between the base station and a user equipment (UE) (Fig. 1, user equipment 110, base station 120, [0017] user equipment communicates with the base station on Pcell 130 and SCell 140 wherein the SCell wherein SCell 140 utilizes the unlicensed spectrum; [0004] Unlicensed Spectrum, an eNB is required to do a listen before talk (LBT) procedure and communicates with UEs on the unlicensed spectrum); 
transmitting, based at least in part on the monitoring and in accordance with a first control monitoring pattern, a downlink control channel to the UE in a first plurality of transmission time intervals, each transmission time interval of the first plurality of transmission time intervals having a first duration, wherein the first control monitoring pattern is associated with a first number of control channel elements (CCEs) for the UE ([0004] , [0019]“required to perform listen-before-talk (LBT) prior to transmitting on a carrier”; [0024]-[0026] disclosing truncated subframes for SCells on unlicensed spectrum which the UE must take into consideration in order to receive physical layer signals and channels; See Fig. 2 USCELL 220, [0027] when configured with a USCELL the truncated transmission begins with a preamble “the preamble transmission can be within an OFDM symbol with some RE's of the OFDM symbol mapped for and/or used/configured for PDCCH and some other RE's of the OFDM symbol mapped for and/or used/configured for reference signals such as CRS”; [0035] disclosing while attempting to detect/decode the preamble, the UE can assume the preamble occurs within a subset of subframes, for example, “According to a seventh example, the UE can assume the preamble can start from any OFDM symbol, such as symbols 0-13, in the subframe”; [0027] “According to a fourth example (example P4), the preamble transmission can be within two or more consecutive OFDM symbols, a first OFDM symbol or a first set of OFDM symbols containing reference signals, such as CRS/PSS/SSS, followed by a last OFDM symbol with some RE's of the last OFDM symbol mapped for and/or used/configured for PDCCH and some other RE's of the last OFDM symbol mapped for and/or used/configured for reference signals such as CRS”; [0022] an OFDM symbol can have approximately 20-28 CCEs); 
transmitting, to the UE, signaling indicating a switch from the first control monitoring pattern to a second control monitoring pattern that is different from the first control monitoring pattern and is associated with a second number of CCEs that is different from the first number of CCEs ([0030] disclosing “For the second, third, fourth, and fifth examples, the preamble can carry Downlink Control Information (DCI) that can provide information, such as preamble information, about the subframe containing the preamble and a set of subsequent subframes immediately following the preamble, sometimes also referred as the portion of transmission burst following the preamble. Preamble information can indicate the number of subsequent subframes that the eNB will be transmitting continuously immediately following the preamble.”; [0036] disclosing “ In subsequent subframes immediately following the subframe in which the preamble is detected or decoded, the UE can attempt to decode control channels, such as PDCCH or EPDCCH, for DCI containing resource assignments for PDSCH transmission using the same OFDM symbol starting positions it would for a subframe without truncation.”; [0020]-[0023] disclosing PDCCH in subframes without truncation (e.g., conventional techniques) in which the PDCCH can occupy the first two symbols of the subframe and that two symbols can carry up to 50 CCEs);
Page 4 of 17Application. No. 16/799,332PATENTdetermining a time period to switch from the first control monitoring pattern to the second control monitoring pattern, wherein the time period corresponds to a number of the first plurality of transmission time intervals that is associated with the first control monitoring pattern ([0036] “In subsequent subframes immediately following the subframe in which the preamble is detected or decoded”; (Fig. 6, [0075]-[0077])); and 
transmitting, after the time period and in accordance with the second control monitoring pattern, the downlink control channel to the UE in each transmission time interval of a second plurality of transmission time intervals, each transmission time interval of the second plurality of transmission time intervals having a second duration that is different from the first duration ([0036] disclosing “ In subsequent subframes immediately following the subframe in which the preamble is detected or decoded, the UE can attempt to decode control channels, such as PDCCH or EPDCCH, for DCI containing resource assignments for PDSCH transmission using the same OFDM symbol starting positions it would for a subframe without truncation. [0020]-[0022] disclosing conventional PDCCH used in subframes (e.g. without truncation)).
Nory does not expressly disclose the following; however, D1 discloses transmitting, based at least in part on the monitoring and in accordance with a first control monitoring pattern, a downlink control channel to the UE in each transmission time interval of a first plurality of transmission time intervals (Section 2.2.2 PDCCH monitoring, Figure 2 Tyoe B PDSCH mapping disclosing symbols for PDCCH monitoring indicating slots for monitoring PDCCH from 1-14 symbols of the subframe and an example in Fig. 2 of monitoring PDCCH in every two slots of the subframe after LBT success.).
It would have been obvious to one of ordinary skill in the art to modify the techniques Nory to transmit the PDCCH as taught by D1 because D1 indicates these techniques are known which would provide one of ordinary skill in the art with a reasonable expectation of success while providing utility for URLLC traffic. 

Regarding claim 12, Nory discloses the method of claim 11, wherein transmitting the signaling comprises: transmitting a reference signal that indicates a beginning of communications according to the second control monitoring pattern ([0027] disclosing “the preamble transmission can be a reference signal transmission, such as a CRS/PSS/SSS/discovery signal, occupying one or more OFDM symbols.”).  

Regarding claim 13, Nory discloses the method of claim 12, further comprising: transmitting the reference signal during a first portion of the first control monitoring pattern ([0035] “In the subframe n where the UE detects/decodes the preamble”; Fig. 2 OFDM symbol with preamble transmission); and 
transmitting a single downlink control channel during a remaining portion of the first control monitoring pattern based at least in part on transmitting the reference signal during the first portion of the first control monitoring pattern ([0035] “the UE can attempt to decode control channels, such as PDCCH or EPDCCH, for DCI containing resource assignment(s) for PDSCH transmission starting with the first OFDM symbol immediately following the OFDM symbol where preamble is detected/decoded or a predetermined OFDM symbol following the OFDM symbol where preamble is detected/decoded.”).  

Regarding claim 14, Nory discloses the method of claim 12, wherein the second control monitoring pattern is subsequent the first control monitoring pattern and comprises the beginning of communications according to a second transmission mode ([0030] disclosing “the preamble can carry Downlink Control Information (DCI) that can provide information, such as preamble information, about the subframe containing the preamble and a set of subsequent subframes immediately following the preamble, sometimes also referred as the portion of transmission burst following the preamble. Preamble information can indicate the number of subsequent subframes that the eNB will be transmitting continuously immediately following the preamble.”;  [0036] disclosing “ In subsequent subframes immediately following the subframe in which the preamble is detected or decoded, the UE can attempt to decode control channels, such as PDCCH or EPDCCH, for DCI containing resource assignments for PDSCH transmission using the same OFDM symbol starting positions it would for a subframe without truncation.” (e.g. the next N_TX_BURST-1 subframes); [0040]  disclosing if the UE detects the PDCCH on a symbol other than symbol zero, the UE “monitor PDCCH by assuming PDCCH transmission starts only in OFDM symbol 0” for N_TX_BURSTs (subframes n+1 to n+N_TX_BURST -1)).  

Regarding claim 15, Nory discloses the method of claim 11, wherein transmitting the signaling comprises: transmitting a physical downlink control channel (PDCCH) to the UE, the PDCCH comprising a switching indicator that indicates one or more of a beginning of communications according to the second control monitoring pattern or a continuation of communications according to the first control monitoring pattern ([0030] disclosing “the preamble can carry Downlink Control Information (DCI) that can provide information, such as preamble information, about the subframe containing the preamble and a set of subsequent subframes immediately following the preamble, sometimes also referred as the portion of transmission burst following the preamble. Preamble information can indicate the number of subsequent subframes that the eNB will be transmitting continuously immediately following the preamble.”; [0036] subframes without truncation; see also [0027],[0029] and [0038]-[0042]).  

Regarding claim 16, Nory discloses the method of claim 11, wherein transmitting the signaling comprises: transmitting a radio resource control (RRC) message to the UE, the RRC message indicating a fixed number of transmission time intervals for communications according to the first control monitoring pattern before the change from the first control monitoring pattern to the second control monitoring pattern ([0028] “The UE can determine a second OFDM symbol in the first subframe such that the second OFDM symbol immediately follows the first set of OFDM symbols. The UE can decode Downlink Control Information (DCI) containing Physical Downlink Shared Channel (PDSCH) resource assignments in a second set of OFDM symbols beginning with the second OFDM symbol, the second set of OFDM symbols having a second Cyclic Prefix (CP). The duration of the first CP can be larger than the duration of the second CP. ”[0029] “UE can assume a shorter CP for subsequent OFDM symbols in the subframe containing the preamble, such as subframe n” [0037] start symbol specified by RRC;[0038]-[0039] N_TX_BURST provided by RRC signaling indicating the next N_TX_BURST-1 subframes will not be truncated implicitly indicating the first subframe n is the only subframe (fixed number) of subframes to be monitored according to the first control monitoring pattern).  

Regarding claim 17, Nory in view of D1 suggests the method of claim 11, further comprising: identifying a maximum number of CCEs for the downlink control channel, wherein the maximum number of CCEs are distributed among transmission time intervals of the first control monitoring pattern (Nory: [0022] approximately 20-28 CCEs for one symbol 50 CCEs for two symbols; D1, Section 52.2.2 and Fig. 2, PDCCH occupying one symbol out of every two symbols).  

Regarding claim 18, Nory in view of D1 further suggests the method of claim 17, further comprising: 
transmitting the downlink control channel according to the first control monitoring pattern based at least in part on a first subset of the maximum number of CCEs (Nory: [0022] approximately 20-28 CCEs for one symbol; D1, Section 52.2.2 and Fig. 2, PDCCH occupying one symbol out of every two symbols); and 
transmitting the downlink control channel according to the second control monitoring pattern subsequent the first control monitoring pattern based at least in part on a second subset of the maximum number of CCEs (Nory: [0020]-[0023] disclosing PDCCH in subframes without truncation (e.g., conventional techniques) in which the PDCCH can occupy the first two symbols of the subframe and that two symbols can carry up to 50 CCEs).

Regarding claims 37-38, the claims are directed towards an apparatus for wireless communications at a base station, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method of claims 11 and 15. Nory discloses such implementations (Fig. 7, [0093]-[0095]); therefore, claims 37-38 are rejected on the grounds presented above for claims 11 and 15.

Regarding claim 39, Nory further discloses the apparatus of claim 37, wherein one or both of the first control monitoring pattern and the second control monitoring pattern indicates a periodicity for monitoring for the downlink control channel ([0035] third example, last symbol of each slot; [0036] symbol 0).



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al. (US 2016/0301556 A1) in view of Cirik et al. (US 2019/0215888 A1).

Regarding claim 7, Nory discloses the method of claim 6, further comprising: 
receiving a physical downlink control channel (PDCCH) from the base station before reaching an end of the fixed number of transmission time intervals (Fig. 2, 220 OFDM Symbol with Preamble Transmissions, [0027] disclosing “the preamble transmission can be within an OFDM symbol with some RE's of the OFDM symbol mapped for and/or used/configured for PDCCH”). 
Nory does not disclose the following; however, Cirik suggests restarting a timer comprising the fixed number of transmission time intervals for communications according to the first control monitoring pattern based at least in part on receiving the PDCCH before reaching the end of the fixed number of transmission time intervals ([0338]-[0340]  disclosing use of a bandwidth part (BWP) timer for switching between BWP; [0269] the DL BWP may be deactivated with the timer to switch form the active BWP to the Default BWP).
It would have been obvious to one of ordinary skill in the art to utilize timers as suggested by Cirik because this allows a device to switch to a default mode subsequent to receiving control information for transmission in a different mode and provides power saving ([0342]).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al. (US 2016/0301556 A1) in view of Behravan et al. (US 2019/0110279 A1).

Regarding claim 8, Nory discloses the method of claim 1, further comprising: identifying a maximum number of blind decodes for the downlink control channel and a maximum number of control channel elements (CCEs) for the downlink control channel ([0022] depending on the transmission mode, for each aggregation level, the UE has to perform close to 200 BD's; and The set of CCE's can be given (or determined) by a search space used by the UE to limit its blind decoding complexity. Without a search space, the number of BD's can be large.); and  
a first control monitoring pattern of every symbol in a subframe ([0035] “According to a seventh example, the UE can assume the preamble can start from any OFDM symbol, such as symbols 0-13, in the subframe”), wherein the maximum number of CCEs are distributed among transmission time intervals of the first control monitoring pattern ([0022] The UE then performs Blind Decodes (BD's) on a set of these CCE's within the superset numbered from 0 to N_CCE-1…The set of CCE's can be given (or determined) by a search space). 
Nory does not disclose the following; however Behravan discloses wherein the maximum number of blind decodes and the maximum number of CCEs are distributed among transmission time intervals of the first control monitoring pattern ([0003] disclosing slots in New Radio (NR) and mini-slots; [0054] total of 44 blind decodes in a slot; [0077] disclosing “The wireless device may limit a number of blind decodes to be performed in one more search spaces so that the total number of blind decodes in each slot is less than or equal to the total number of blind decodes  that the wireless device is capable of performing in the slot”).  
It would have been obvious to one of ordinary skill in the art to modify the teaching in Nory with the teaching in Behravan because this allows the number of blind decodes kept the same leading to efficient use of available blind decoding opportunities ([0007]).

Regarding claim 9, Nory in view of Behravan suggests the method of claim 8, further comprising: 
receiving the downlink control channel according to the first control monitoring pattern based at least in part on a first subset of the maximum number of blind decodes and a first subset of the maximum number of CCEs (Nory: [0022] The UE then performs Blind Decodes (BD's) on a set of these CCE's within the superset numbered from 0 to N_CCE-1…The set of CCE's can be given (or determined) by a search space; [0035] “According to a seventh example, the UE can assume the preamble can start from any OFDM symbol, such as symbols 0-13, in the subframe” Behravan: [0077] disclosing “The wireless device may limit a number of blind decodes to be performed in one more search spaces so that the total number of blind decodes in each slot is less than or equal to the total number of blind decodes that the wireless device is capable of performing in the slot”); and 
receiving the downlink control channel according to the second control monitoring pattern based at least in part on a second subset of the maximum number of blind decodes and a second subset of the maximum number of CCEs (Nory: [0022] The UE then performs Blind Decodes (BD's) on a set of these CCE's within the superset numbered from 0 to N_CCE-1…The set of CCE's can be given (or determined) by a search space; [0036] “In subsequent subframes immediately following the subframe in which the preamble is detected or decoded, the UE can attempt to decode control channels, such as PDCCH or EPDCCH, for DCI containing resource assignments for PDSCH transmission using the same OFDM symbol starting positions it would for a subframe without truncation.” Behravan: disclosing “The wireless device may limit a number of blind decodes to be performed in one more search spaces so that the total number of blind decodes in each slot is less than or equal to the total number of blind decodes that the wireless device is capable of performing in the slot”).  

Response to Arguments

35 U.S.C. § 112(a)
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive. Applicants’ remarks are ineffective at remedying the written description issue. Applicant’s highlighted portions of the disclosure do not support switching during the first plurality of transmission time intervals. The disclosure supports switching after the plurality of transmission time intervals. As can be seen in the portions of the disclosure highlighted by applicant in the remarks, the determination is made of a specified number of slots transmitted before switching to slots. Further, applicant’s disclosure states at [0108] “Additionally, after communicating using mini-slots for a given time period, base station 105-a and UE 115-a may switch to slot-based communications.” As such, the disclosure does not appear to support switching during the mini-slots.

35 U.S.C. § 112(b)
Applicant’s amendments have overcome the lack of clarity in the claims; therefore, the lack of clarity rejection has been withdrawn.

35 U.S.C. § 102
Independent claims 1, 11, 33, and 37
Applicant argues that Nory does not disclose a "time period [that] corresponds to a number of the first plurality of transmission time intervals that is associated with the first control monitoring pattern," as recited in amended independent claim 1. Indeed, amended independent claim 1 recites that a UE "monitor[s], in accordance with a first control monitoring pattern, for a downlink control channel from a base station in each transmission time interval of [the] first plurality of transmission time intervals." (emphasis original) 
Applicant apparently has misconstrued the disclosure of Nory as relied upon for the grounds of rejection. Nory discloses many different first control monitoring patterns ([0035]). Therein Nory discloses while attempting to detect/decode the preamble, the UE can assume the preamble occurs within a subset of subframes, for example, “According to a third example, the UE can assume possible preamble start positions are OFDM symbols 6, 13 in each subframe, in another example, the preamble can occur in any symbol of the subframe. That is to say, the UE must monitor for the preamble containing the downlink control information (examples P2, P3, P4 and P5 in [0027] in which the symbol of the preamble comprises PDCCH) in every symbol of the subframe, or in symbol indexed 6 and 13 (e.g. every half subframe). As such, applicant’s remarks are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461